                                                                                                  370 LEXINGTON AVENUE

FRANK LLP                                                                                         SUITE 1706
                                                                                                  NEW YORK, NY 10017
                                                                                                  212 682 1853
ATTORNEYS AT LAW                                                                                  212 682 1892 FAX
                                                                                                  gfrank@frankllp.com
                                                                                                  www.frankllp.com



                                                                            September 2, 2020

    VIA ECF & EMAIL
    Hon. Paul G. Gardephe, U.S.D.J.
    United States District Court
    Southern District of New York
    40 Foley Sq., Room 2204
    New York, NY 10007
    Re:     Michelo et al. v. Nat’l Collegiate Student Loan Trust 2007-2 et al., 18-CV-1781 (PGG)
            Bifulco et al. v. Nat’l Collegiate Student Loan Trust 2004-2 et al., 18-CV-7692 (PGG)

    Dear Judge Gardephe:

            We represent Plaintiffs in the above-referenced actions, and write pursuant to Rule II.A of
    Your Honor’s Individual Rules of Practice for Civil Cases. The Transworld Defendants (“TSI”)
    recently filed objections to Magistrate Judge Moses’s denial of TSI’s motion to quash the
    deposition subpoena of one of its employees (“Affiant X”). (Dkt. No. 201 in Case No. 18-cv-
    1781; Dkt. No. 138 in Case No. 18-cv-7692).

             TSI filed its objections under seal, after publicly filing a letter to Your Honor asserting that
    Affiant X’s identity, and the nature of the purported medical condition it says requires preclusion
    of this individual’s deposition, must be kept confidential. (Dkt. No. 200 in Case No. 18-cv-1781;
    Dkt. No. 137 in Case No. 18-cv-7692).

           Plaintiffs oppose TSI’s objections and urge this Court to overrule them. While Plaintiffs
    dispute that Affiant X’s purported condition exists as TSI describes it, we are filing our responses
    to TSI’s objections under seal in light of TSI’s confidentiality assertion. The sealed filing will
    appear on ECF shortly. We will provide counsel of record an unsealed copy of our responses.


                                                            Respectfully submitted,

                                                               /s/ Gregory A. Frank          .


    cc: All Counsel of Record (via ECF)
